Case 2:21-cv-00678-JS-AYS Document 45 Filed 04/30/21 Page 1 of 1 PageID #: 237




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 NICOLE STEWART, ELIZABETH                             Case No. 2:21-cv-00678-JS-AYS
 AGRAMONTE and SUMMER
 APICELLA, on behalf of themselves
 and all others similarly situated,                    NOTICE OF APPEARANCE

                        Plaintiffs,

        v.

 HAIN CELESTIAL GROUP, INC.,

                        Defendant.


PLEASE TAKE NOTICE that James Aliaga hereby appears on behalf of the Plaintiffs
Nicole Stewart, Elizabeth Agramonte and Summer Apicella. This notice is for the purpose of
receiving ECF alerts from the District Court.

Dated: April 30, 2021
                                                  Respectfully submitted,

                                                  /s/ James Aliaga
                                                  James Aliaga
                                                  CALCATERRA POLLACK LLP
                                                  1140 Avenue of the Americas, 9th Floor
                                                  New York, NY 10036-5803
                                                  Tel: (212) 899-1763
                                                  Fax: (332) 206-2073
                                                  jaliaga@calcaterrapollack.com

                                                  Counsel for Plaintiffs
